Title: To Thomas Jefferson from Philip Mazzei, 20 July 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     20 Luglio, 1805
                  
                  Avevo già tradotto da una gazzetta Americana il 2da. suo discorso inaugurale (che non è punto inferiore al primo) quando, colla gratis.ma sua dei 10 Marzo, anno corrente, l’ò ricevoto direttamente da Lei. L’ò gradito sommamente, come pure lo scritto pubblicato in Boston, il quale con gran mio dispiacere non posso tradurre, perchè per esser bene inteso ci vorrebbero delle note, per far le quali son necessarie varie notizie che mi mancano, e non trovo persona qua che possa darmele.
                  Ò ricevuto nel tempo stesso la lettera di Mr. Latrobe, del che pure La ringrazio di vero cuore, poichè devo a Lei l’onore e la consolazione di potermi impiegare in qualche cosa riguardante la cara mia Patria adottiva! Egli richiede a first rate Sculptor in the particular branch of Architectural decoration, able to model, and with him another good, though inferior, workman as his assistant. Brama in oltre di sapere, se Canova intraprenderebbe l’esecuzione of a sitting figure of liberty in white marble 9 feet in height, when sitting, e per qual somma. Parimente per qual somma n’eseguirebbe the model in plaister; e non volendo incaricarsene, as he must now be an old man (essi dice) what would be the price of such a statue, or such a model, by the Artist he should recommend, as in his openion the nearest to himself in merit.
                  Per far’una buona sculta, bisogna ch’io vada a Roma e passi di Firenze, e per non risvegliar le cupidigia degli Artisti, procuri che sia ignorata la mia commissione. Ò scritto subito a Mr. Appleton, che non la notifichi a veruno. Le domande che devo fare a Canova, e il contegno che tenrò (convenuto con qualche amico) potranni far sì, ch’io sia ricercato in vece di ricercate.
                  Poco prima di ricever la sopradd.a sua, ne avevo ricevuta una dalla moglie del nostro Amico Fabbroni, con una breve aggiunta di Lui medesimo, nella quale mi pregano ambidue di far pervenire a Lei una supplica della disgraziata Vedova Ceracchi, e d’interessarmi anch’io a favor di quell’infelice. Non risposi allora completamente ⅌ mancanza di tempo. Veddi poi Mr. Appleton, dal quale intesi che la Vedova aveva già fatto sentire in America il suo misero stato; che il marito vi era venuto alla ventura, e non richiesto; che essendo costà, domandò a vari membri del Congresso di poter fare i loro busti; che partendo indebitato, diede ai creditori degli assegni per il valore dei di. busti (che furon pagati, benchè ricevuti in dono), e varie altre cose, che per brevità tralascio. Mi disse, che aveva ordine di dire il tutto alla Sigra: Ceracchi; me lo fece leggere in una lettera da lui scritta alla medesima (in uno stile, ⅌ 
                     quanto 
                     parve a me, non molto confacente a una persona disgraziata), e mi pregò d’encluderla al Fabbroni, affinchè Le ne facesse per venire, non avendo egli potuto sapere, in un’anno di ricerche, dove indirizzarlene. Così feci, e Fabbroni mi rispose: “Non abbiamo ancor determinato, se convenga mandarle la lettera che per Lei ci accludete, giacchè potrebbe aggravar pena a quella donna infelice.” Mr. Appleton insistendo, che la lettera deve aver corso, essendo suo dovere (dic’egli) di comunicarne il contenuto alla Vedova riscrissi, e Fabbroni mi à risposto come segue: “Vi scrivo in un momento, nel quale non posso domandare a mia moglie che cosa abbia fatto della lettera ⅌ la povera Ceracchi, donna amabile, culta, di tratto gentile, e sopramando infelice. Credo per altro che non l’avrà spedita, parendo a me troppo dura cosa mandar rimproveri a chi chiede elemosina. La povera Ceracchi aveva trovato in Vienna una Sigra:, che Le aveva fatto sperare di prenderla ⅌ governante. Mia moglie nella sua tenuità Le procurò il modo di fare il viaggio. La persecuzione la inseguì da Roma fino a Vienna, e quella disgraziata la donna, indiziata come moglie di Giacobino, restò abbandonata alla miseria.” Son perplesse riguardo alla resoluzione da prendere su questo soggetto. Mr. Appleton mi dice, che non dovrei dar corso alla lettera, o sia supplica della Vedova diretta al Presidente. Siccome il bastimento che porterà il mio plico non è di pronta partenza, indugierò a decidermi dopo d’aver parlato con Fabbroni, la cui moglie, bella quanto Md. di Condorcet, altretanto culta, il cui solo aspetto basta per far concepire l’estrema dolcezza e tenerezza del suo cuore, s’interessa infinitamente per la povera Vedova, come suol fare per tutti gl’infelici che non ànno demeriti.
                  Le includo la procura che à la bontà richiedermi, e Le son molt’obbligato della primura che vuol darsi per ricuperarmi la mia casa e Lot in Richmond, il cui prodotto bramerei che mi fosse rimesso in buon caffè di Martinicca, o in zucchero in pani (mentre sia raffinato in America) o in polvere (purchè sia bianco e asciutto) o in qualche prodotto dell’Indie, non di lusso, mentre per altro Ella potese darne l’incombenza a qualche persona, suscettibile d’avere a cuore l’interesse d’un Concittadino assente.
                  Se mi perviene il ritratto di Mrs. Bellini, Lo darò alla persona più degna di possederlo, a norma di quanto mi significa.
                  Riguardo ai magliuoli di uva di Smirne senza vinaccioli, dei quali Ella mi dice che un solo sopravvisse, spero che avrà da qualche tempo ricevuto la cassa contenente 322 barbatelle di varie uva (23 delle quali di uva di Smirne come avrà veduto dalla nota) le quali non sono soggette a perire come i magliuoli, e dalle quali spero che avrà l’uva il 2do. anno, e forse il primo. La da. cassa e 4 cassette di fragole d’ogni mese par feron messe a bordo dello Schooner Dolphin, Capn. Williams, che fece vela da. Liv. 
                        ⅌
                      Fil. il 18 Marzo. Avrà ricevuto nel tempo stesso, anche il libro del Fabbroni mandato ⅌ mezzo di Mr. Appleton, il tutto spedito nel do. bastimento, con direzione to the care of Mr. Muhlenburgh Collector for that port.
                  
                  Nella mia dei 15 xbre Le partecipai la speranza che avevo allora, che potesse aver già ricevuta quella dei 30 Agosto dal Timpanari, le cui buone nuove (soggiunsi) aspetto con grande ansietà &c. &c. Quando ricevei la sopradd.a sua dei 10 Marzo, quantunque io ne avessi perduta la sperenza, pure ne feci ricerca (ma col cuor palpitante) tra quelle che mi annunzia d’aver ricevute. Se ne avrò il tempo e il coraggio, Le ne manderò la copia da F. prima di partir ⅌ R. come pure la manderò a Mr. Madison di quella che gli avevo data ⅌ lui; Egli s’imbarcò nello Schooner John Adams, Capn. Ramsdell, che fece vela da Livorno ⅌ Filadelfia il 10 di 7bre. Il bastimento era ottimo, il Capno. bravo ed esperto, e finora non se ne sa nulla. Qual Concittadino abbiamo perduto!
                  Mi continui la sua benevolenza, a si accerti che da veruno può esser più corrisposto, che dal Suo Vero Amico e Servo,
                  
                     F. M.
                  
                  
                     Firenze 24 Luglio, 1805.
                     Appendice a quella dei 20 da Pisa.
                     Ò ragionato con l’Amico Fabbroni relativamente all’infelice vedova Ceracchi. Abbiam convenuto, che la Condotta del marito non è stata tale da dar coraggio al Presidente d’interessarsi presso il Congresso per un soccorso pecuniario alla sua Vedova e ai miserabili orfanelli. Dubitiamo ancora che possa convenirgli di proporre una colletta tra gli Amici. Contuttaciò, abbiamo creduto di non dovere impedire il corso alla sua supplica, per quanto remota sia la probabilità che possa procurarle qualche sollievo. Quanto alla Lettera di Appleton alla Vedova, la rimando a Lui medesimo, non volendo alcun di noi prender l’incarico di darle corso.
                     Il passato Governo di Milano, a motivo dei numerosi inconvenienti seguiti ai nostri Concittadini, manifestò più volte il desiderio di avervi un Agente degli Stati Uniti per riconoscerne i passaporti. Tassoni qui mi dice, che la necessità d’un tale Agente divien maggiore, mediante la mutazion del Governo. Quello è il solo passo, com’Ella sà, per andare a tutte le parti settentrionali d’Europa, dove un gran numero d’Americani vanne per affari di commercio, pochi dei quali son passati senza inciampi, e alcuno sono stati condotti in Francia come prigionieri inglesi. Un’Agente, per il tempo almeno che durerà la guerra tra l’Inghilterra, e la Francia, non costerebbe molto, e mi par necessario. Io gradirei un tal posto, se credessi di poter ben servire la Patria; ma son persuaso che qualunque Americano nativo sarebbe più atto di me per quel che vi è da fare. Mr. Appleton sarebbe molto al caso, lo gradirebbe, e tanto più che non è contento di Livorno, come Livorno non è contento di Lui, per i motivi detti in varie mie Lettere precedenti.
                     Ò parlato più volte (per quanto mi pare) dei vantaggi che potrebbero derivare da un Ministro che avesse credenziali ⅌ trattare corrispondere con Governi d’Italia, e altri, come sarebbe di Pietr. e Costantinopoli, e molto grande sarebbe quello di ottenere il passo libero al Mar nero. Parmi di aver do., che potrei occupare un tal posto decentemente col salario d’Incaricato d’Affari. Aggiunge adesso (in consequenza di quel che ò detto sopra) che, vacando il Consolato di Livorno, occuperei anche quel posto (che non sarebbe incompatibile coll’altro, purchè io fossi dichiarato Console Gen: nei porti d’Ital., dell’Arcip., e  dell Mar nero) e che prenderei a carico mio di avere in Livorno persona idonea per Viceconsole. Mi pare, che la sola probabilità del vantaggio pesi più della piccola somma che costerebbe, e l’insieme colla solita franchezza non valutando nulla la modestia quando sia in opposizione alla verità.
                     Non ò potuto copiare la lettera che doveva portarle: il sempre caro Timpanari, per le ragioni indicate nella precedente di 4 giorni passati; ma l’ò fatta copiare da altro mano, conforme vedrà. Riceverà (credo io) questa con quella, con i noccioli d’Albicocche, e con una Scatola contenente un numero d’esemplari di un discorso fatto per il Governo di Lucca da un certo Laurenzi Lucchese, che stava in roma, e che fù richiamato in patria per occuparvi una cattedra di Giurisprudenza. Quel ch’ei dice è buona roba, ma non vi è nulla di nuovo, e non è detto, nè in buona lingua, nè in buono stile. Io non lo conoscevo; mi fù indirizzato da un certo Papi parimente Lucchese, autore di 2 volumi di lettere sull’India, dove è stato 12 anni Colonnello al servizio degl’inglesi (ch’ei ben conosce) le quali ànno il loro merito. Laurenzi, quando parla, par che sia veramente uomo di merito, e io lo credo tale; ma scrive male, il che può esser derivato dall’aver voluto scrivere troppo bene. Egli spera, senza dubbio, di aver da Lei un riscontro di aver ricevuto il suo discorso, ed io gradirei che la sua speranza non fasse delusa; giacchè può sodisfarsi con poche righe per mezzo d’un Emanuense. Son di partenza per Roma, e mi confermo in gran fretta, Tutto Suo,
                  
                  
                     F. M.
                  
                  
                     P.S. Non avevo avvertito di dirle, che il povero Timpanari. Le portava molte cose da parte di Melzi, una delle quali era La Raccolta completa di tutti i Classici Italiani.
                  
                  
                        
   Mi dispiacerebbe molto che non giungessero a salvamento le fragole neppur questa volta, perchè niuna altra qualità le supera in bontà, e si mangiano quasi 8 mesi dell’anno. La sola cosa che posso mandarle in questo tempo sono i noccioli delle 3 migliori qualità di Albiccoche, che ò messi tutti in un Sacchetto, La minor quantità (cuciti in un cencio) 3. sono delle primaticcia, rosse, e piccole, di ottiono sapore. 2. Quelli cuciti in un’altro cencio più grande, sono di una qualità nuova, battezzate da me col nome di Angeliche, di grandezza mediocre, di color pagliato, e di delicatissimo sapore. La maggior quantità (sciolti nel sacchetto) sono d’Apricot-Peche, e le produrranno costà, come quà e in Linguadoca, di meglior sapore che nelle vicinanze di Parigi. Alcuni non nascono il pmo. anno, e specialmente quando son molto prosciugati.

                     
   Gradirei molto di poter avere un barile, o due, di mele di New-York.

                     
               